Citation Nr: 0927797	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-24 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a low back disability 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1969 to April 1971 with subsequent periods of 
active duty for training.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).  

Procedural history

The Veteran's claim for service connection for a low back 
disability was denied in the June 2004 RO rating decision.  
The Veteran expressed disagreement with that decision in July 
2004 and requested a review by a Decision Review Officer 
(DRO).  A DRO conducted a de novo review of the Veteran's 
claim and the RO's findings were confirmed in a July 2005 
statement of the case (SOC).  An appeal was perfected with 
the submission of the Veteran's substantive appeal (VA Form 
9) in July 2005.  

In April 2009, the Veteran testified at a Travel Board 
hearing held at the Denver RO before the undersigned Veterans 
Law Judge, a transcript of which has been associated with the 
Veteran's claims file.

Issues not on appeal

In the aforementioned June 2004 rating decision, the RO 
denied the Veteran's claim of bilateral plantar fasciitis/pes 
planus.  This issue was included on the Veteran's July 2004 
NOD and in the July 2005 SOC.  However, the Veteran did not 
include that issue in his July 2005 substantive appeal.  

In a January 2004 rating decision, the Veteran was awarded 
service connection for status post tear and repair of the 
left medial meniscus with patella spur and small joint 
accumulation, evaluated 10 percent disabling.  In a July 2005 
rating decision, the RO continued to the 10 percent 
disability rating assigned for the Veteran's service-
connected left knee disability.  The Veteran has not, to the 
Board's knowledge, expressed dissatisfaction with that 
decision.

Accordingly, those issues are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The medical evidence of record does not support a finding 
that a relationship exists between the Veteran's currently 
diagnosed low back disability and his military service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service, and such may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for a low 
back condition. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated April 7, 2003 and February 18, 2004, including a 
request for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
April 2003 and February 2004 letters, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letters informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The April 2003 and February 2004 letters further emphasized:  
"You must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency." [Emphasis as 
in the original letter] 

The Board notes that the February 2004 letter specifically 
requested of the Veteran:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.



The Veteran was provided specific notice of the Dingess 
decision in letters dated March 20, 2006 and August 17, 2006, 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 and August 
2006 letters instructed the Veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received, and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The Veteran was also advised in the letters as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve.  

The Veteran was not provided complete notice of Dingess prior 
to the initial adjudication of his claim, which was by rating 
decision in June 2004.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, the Veteran was provided with additional 
notice pursuant to Dingess through the March 2006 and August 
2006 VCAA letters and his claim was readjudicated in a 
February 2008 supplemental statement of the case (SSOC), 
after he was provided with the opportunity to submit evidence 
and argument in support of his claim and to respond to the VA 
notice.  Accordingly, adequate notice was provided and any 
timing errors have been cured.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim).  Indeed, the Veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, the Veteran's medical records from the Colorado Army 
National Guard, records relating to a June 2002 workers 
compensation claim and has provided him with VA examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
detailed in the Introduction, the Veteran presented sworn 
testimony before the undersigned in the April 2009 VA Travel 
Board hearing at the Denver RO.  

Accordingly, the Board will proceed to a decision.  



Relevant law and regulations 

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, to include active duty for training.  
See 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including arthritis, if such is 
shown to be manifest to a degree of 
10 percent or more within one year following the veteran's 
separation from active military service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

ACDUTRA

"Active military service" is defined, in part, as active duty 
and any period of active duty for training (ACDUTRA).  See 38 
U.S.C.A. § 101(24) (West 2002); see also Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).  

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  See 38 C.F.R. § 3.303(b) (2008).  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the Veteran's claim.  See 38 C.F.R. § 3.303(b).

Analysis

With respect to Hickson element (1), a February 2008 VA 
compensation and pension (C & P) examination report reflects 
a diagnosis of a degenerative joint disease of the 
lumbosacral spine.  Additionally, a June 2003 VA C & P 
examination report reflects a diagnosis of a degenerative 
joint disease and lumbosacral strain with tenderness without 
muscle spasm and with loss of range of motion.  Accordingly, 
Hickson element (1) has been established. 

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will address disease and injury 
in turn.  

With respect to in-service disease, the Veteran's service 
medical records are pertinently negative for any diagnosis of 
lumbar spine arthritis during service.  Moreover, there is no 
indication that lumbar spine arthritis manifested within the 
one year presumptive period after active duty (i.e., by April 
1972).
 
With respect to in-service injury, the Veteran's service 
treatment records include treatment for a back pain following 
a motor vehicle accident in February 1970. 

Further, the Veteran injured his lower back in June 1999 
during annual training with the Colorado Army National Guard.  
Thereafter, the Veteran's profile reflected "low back pain" 
in June 1999 and November 1999, "lumbar strain" in May 2000 
and "back injury" in April 2001.  

In light of the Veteran's documented in-service back injuries 
in February 1970 and June 1999, Hickson element (2) is 
satisfied.  

With respect to crucial Hickson element (3), medical nexus, 
the evidence of record shows that the Veteran incurred a 
work-related back injury in June 2002 when, while performing 
his duties as a warehouse employee, he "wrenched [his] 
back" unloading a case of juice from a pallet.  This injury 
led to the Veteran filing a worker's compensation claim.  See 
records from the Colorado Division of Worker's Compensation 
dated November 2003.  By the Veteran's own admission, this 
specific injury was not incurred while he Veteran was in any 
military status.  
The Veteran's VA claim was filed in March 2003.

The February 2008 VA C & P examiner noted the Veteran's 
extensive history of back injuries, service-related as well 
as work-related.  The examiner opined "In this examiner's 
opinion there is insufficient clinical evidence to relate the 
Veteran's current low back condition to the [two] incidents 
of back pain in service (1970 and 1999) without resorting to 
mere speculation."  See the February 2008 VA C & P 
examination report.  

The Board wishes to make it clear that, although it was not 
elegantly stated, the examiner was rendering a negative nexus 
opinion [i.e., that it was as not likely as not that the 
Veteran's current back disability is related to injuries 
sustained in service]; the examiner was not stating that he 
could not render an opinion.  The Board bases its conclusion 
of the entire four page examination report, in which the 
examiner noted, inter alia, that there were no problems 
immediately after military service and that the Veteran "was 
released from employment" after the 2002 civilian back 
injury.    

There are no other medical opinions of record.  The Board 
adds that the Veteran has had ample opportunity to secure 
medical evidence in his favor and submit the same to VA. He 
has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is a claimant's responsibility to support a claim for VA 
benefits].

To the extent that the Veteran himself attempts to ascribe 
his current back disability to service, his opinion carries 
no probative weight.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].
 
The Veteran's representative asserted at the April 2009 VA 
Travel Board hearing that the February 2008 VA C & P examiner 
failed to consider whether the Veteran's current back 
condition were causally related to the Veteran's motor 
vehicle accident in February 1970.  See the April 2008 VA 
Travel Board hearing transcript at page 8.  However, the 
February 2008 VA C & P examiner did, in fact, specifically 
refer to the 1970 incident.  Indeed, the examination report 
mentions the 1970 incident not once but twice.

The Veteran contends that his low back disability existed 
since his military service.  See the April 2009 VA Travel 
Board hearing transcript at page 9.  The Board is of course 
aware of the provisions of 38 C.F.R. § 3.303(b), cited above, 
relating to chronicity and continuity of symptomatology.  
However, supporting medical evidence is required.  See Voerth 
v. West, 13 Vet. App. 117, 120 (1999) [there must be medical 
evidence on file demonstrating a relationship between a 
Veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  

As was alluded to above, the February 2008 VA C & P examiner 
noted that there were no complaints of or treatment for back 
pain between the Veteran's motor vehicle accident in February 
1970 and the report of a back sprain in January 1996; almost 
26 years.  The Veteran did not report any ongoing back 
problems in his January 1971 separation examination.  
Additionally, the Board finds it significant that the Veteran 
did not indicate or even suggest that his back problems were 
related to his military service or the February 1970 motor 
vehicle accident when receiving treatment for back injuries 
in April 2002.  

The medical records are more reliable, in the Board's view, 
than the Veteran's recent unsupported assertion of continuous 
back symptoms after service.  In any event, supporting 
medical evidence is of chronicity is required.  See Voerth, 
supra.  Such evidence is lacking.  Accordingly, the Veteran's 
claim cannot be established via continuity of symptomatology.

In light of the February 2008 VA C & P examiner's negative 
nexus opinion and the lack of chronicity of the Veteran's 
back injury since service, Hickson element (3), medical 
nexus, has not been met.  The benefit sought on appeal is 
accordingly denied.   


ORDER

Service connection for a low back disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


